NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2010-303O
CRA|G STEVEN N!ORSE,
Petitioner,
v.
IV|ER|T SYSTEN|S PROTECTlON BOARD,
Respondent,
and
DEF’ARTNiENT OF HO|V|ELAND SECUR|TY,
intervenor
On petition for review of the Merit Systems Protection Board
in AT3330090571-l»1.
ON |V|OT|ON
0 R D E R '
The Department of Home|and Security moves without opposition to reform the
official caption to designate the Merit Systems Protection Board as the respondent and
moves for leave to intervene The Department also moves for an enlargement of 40 days
from date of filing this order to tile its principal brief. The Department states that Morse
opposes.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case_

in this case, the Board dismissed the appeal for lack of jurisdiction. Thus, the
Board is the proper respondent.
Accordingly,
lT lS ORDERED TH/-\T:
(1) The motions are granted The revised official caption is reflected above
(2) Within seven days of the date of filing of this order, Craig Steven i\/|orse is
directed to serve or deliver two copies of his opening brief to counsel for the Board.
(3) The Board and Department’s briefs are due within 50 days from the date of
fiiing of this order
FOR THE COURT
FEB 25 2919 /swan Horbaiy g g
cc:
s2O
Date Jan Horbaly
Clerk
Steven L. Herriok, Esq. nmb
Scott D. Austin, Esq. u_s_ 4 -
Jeffrey Gauger, Esq. “E2Lgg£€;*{P&%%l€"F0R
FEB 25 2010
.lAN HORBAL¥
fRERK
2010-303O 2